--------------------------------------------------------------------------------


[image00003.jpg]


EXECUTIVE EMPLOYMENT AGREEMENT
STEWART WALLACH


This Executive Employment Agreement ("Agreement") is made and entered into as of
February 5th, 2018 by and between Capstone Companies, Inc. ("Company") and
Stewart Wallach, a natural person (the "Executive").  The Company and the
Executive may also hereinafter be referred to individually as a "party" and
collectively as the "parties."
RECITALS:
WHEREAS, the Company desires to employ Executive on a full-time basis and
Executive wishes to be employed by the Company on the terms and conditions set
forth in this Agreement; and
WHEREAS, the parties wish this Agreement to supersede all prior employment
agreements between the parties.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:
1.
Term of Employment.

1.1.
Initial Employment Period.  The Company agrees to employ the Executive as the
Chairman of the Board, Chief Executive Officer and President of Capstone
Industries, Inc., (a subsidiary of the Company), and the Executive accepts
employment with the Company, upon the terms set forth in this Agreement, for the
period beginning on 12:01 a.m., local Miami, Florida time, on February 5, 2018,
and ending on 11:59 p.m., local Miami, Florida time, on February 5, 2020 (the
"Employment Period"), during which time Executive will devote his full business
time to providing services hereunder.  During the Employment Period, this
Agreement shall remain in force unless sooner terminated in accordance with the
provisions of this Agreement pursuant to Section 5 below.  The Executive agrees
that the consideration provided hereunder is fair and adequate consideration for
all services provided in each of the aforesaid capacities.  Executive further
agrees that this Agreement shall not constitute an employment agreement for
services rendered to any company other than the Company.  Any employment
agreement with any other company shall be and must be a separate written
agreement with such other company or companies.



1.2.
Extension of the Employment Period.  The parties may extend the Employment
Period of this Agreement by mutual agreement, provided that such agreement must
be approved by the Company Board of Directors in writing and no extension may
exceed two (2) year in length.



1.3.
Termination of all Prior Employment Agreement.  Executive hereby knowingly,
intentionally and voluntarily terminates any and all prior employment agreements
between the Company or any of its subsidiaries and the Executive.  Executive
agrees and understands that this Agreement sets forth all of the terms and
conditions of his employment by the Company and that all rights, benefits and
claims under any prior employment agreement, whether written or oral, are
expressly waived and terminated by this Agreement.

Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


1

--------------------------------------------------------------------------------

[image00003.jpg]




2.
Employment.

2.1.
Position and Duties.  During the Employment Period, the Company hereby agrees to
employ Executive as Chairman of the Board, Chief Executive Officer and President
of Capstone Industries, Inc. (a subsidiary of the Company) on the terms set
forth herein. In such capacity, Executive has responsibility for the executive
oversight and strategic planning for the Company and its subsidiaries,
especially in terms of producing and implementing the Company's and its
subsidiaries' strategic marketing and sales plan and strategic business
development plan.  The Company may also assign Executive to other duties
commensurate with Executive's skills and experience. Executive reports to the
Board of Directors of the Company. Executive agrees to devote his business time,
ability, knowledge and attention solely to the Company's business affairs and
interests and to faithfully and diligently perform such services and assume such
duties and responsibilities as are assigned to the best of Executive's
abilities, skills and efforts and to abide by applicable Company policies and
directives as they exist from time to time.

2.2.
Location.  The Executive shall render his services under this Agreement in the
principal executive offices of the Company which shall be in the greater Fort
Lauderdale-Miami consolidated metropolitan area.  Under no circumstances shall
the Executive be required to relocate from more than fifty (50) miles from said
metropolitan area or provide services under this Agreement in any other location
other than in connection with reasonable and customary business travel.  The
Company reserves the right to make a temporary reassignment of the location for
the performance of Executive's services hereunder for a period not to exceed
forty five (45) days, which relocation shall not constitute a breach of this
Agreement.

2.3    Limitations on Outside Activities.  Nothing in this Agreement shall
preclude the Executive from devoting reasonable time and attention to (i)
serving, with the approval of the Company's Board of Directors, which shall not
be unreasonably withheld, as a director, trustee or member of any committee of
any organization, (ii) engaging in charitable and community activities and (iii)
managing his personal investments and affairs; provided that such activities do
not involve any material conflict of interest with the interests of the Company
or, individually or collectively, interfere materially with the performance by
the Executive of his duties and responsibilities under this Agreement. 
Notwithstanding the foregoing and except as expressly provided herein, during
the Employment Period, the Executive may not accept employment with any other
individual or entity, or engage in any other venture which is directly or
indirectly in conflict or competition with the business of the Company.
Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


2

--------------------------------------------------------------------------------

[image00003.jpg]




3.
Compensation.

3.1.
Base Salary.  In consideration of Executive's services to the Company, the
Company will pay Executive a gross base salary of TWO HUNDRED EIGHTY SEVEN
THOUSAND ONE HUNDRED SIXTY THREE DOLLARS AND FIFTY FIVE CENTS ($287,163.55) per
annum.  The Executive's base salary will be paid in equal installments in
accordance with the Company's standard payroll schedule, and the Company will
withhold from such salary all applicable federal, state and local taxes as
required by applicable laws.  The Executive may elect to accept additional cash
compensation awards in Company "restricted" (as defined in Rule 144 under the
Securities Act of 1933, as amended) shares of Company Common Stock, $0.0001 par
value, ("Shares"), which payments shall be made in semi-annual installments. 
The Company hereby grants "piggy-back" registration rights to the Executive for
all such Shares that are issued hereunder (expressly excepting any registration
on Form S-8 or Form S-4, or any successor form to those two forms).  The value
of the Shares in respect of the cash compensation being replaced by such Shares
shall be determined by the average closing BID price for the Shares (as quoted
on www.bloomberg.com) for the first twenty (20) consecutive trading days for
each month in which Shares will be substituted for cash compensation hereunder.

3.2.
Bonus.  In addition, any bonus program adopted by the Company for senior
office(s), shall be deemed to be "merit based" and will be determined solely at
the discretion of the compensation committee, and in accordance with its terms
as they exist from time to time.

4.
Benefits and Reimbursements.

4.1.
Insurance.  Executive shall be entitled to participate in the following benefit
programs which would include; health insurance, dental insurance and vision
insurance, as well as any similar insurance programs offered by the Company to
individuals employed by the Company as executives or in otherwise similar
positions.

4.2.
Leave.  Executive shall be entitled to thirty (30) days of paid vacation and
seven (7) days of paid personal leave each year (during which time his
compensation shall continue to be paid in full).  Executive shall also be
entitled to five (5) days of sick leave, during which time his compensation
shall continue to be paid in full.  Executive may carry over up to five (5) days
of unused vacation/personal leave from contract year to contract year provided
the company requests the Executive not take vacation due to required work.  For
purposes of this Agreement, "contract year" means from January 1st to December
31st each year.

4.3.
Stock Option, Savings or Retirement Plans.  Executive shall be entitled to
participate in any pension, profit-sharing, deferred compensation plans, "merit"
bonuses, stock option or other incentive compensation plans as are offered by
the Company to individuals employed by the Company as full-time executive and
subject to the same qualifications as other full-time executive employees.

Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


3

--------------------------------------------------------------------------------

[image00003.jpg]




4.4.
Expenses.  The Company shall reimburse Executive for the reasonable amount of
hotel, travel, entertainment and other expenses necessarily incurred by
Executive in the discharge of his duties to the Company, subject to the
Company's expense policy.

4.5.
Technology.  The Company shall provide Executive with a laptop computer and a
cellular phone for his use during the Employment Period.  These shall remain the
property of the Company, and shall be returned to the Company upon the
termination of the Executive's employment.

5.
Termination.

The employment of Executive by Company and the Employment Period shall terminate
upon the occurrence of any of the following conditions:
5.1.
Expiration.  Immediately upon the expiration of the Employment Period set forth
in Section 1 above, including any extension of the Employment Period as agreed
upon in writing pursuant to Section 1.

5.2.
Death.  Immediately upon the death of Executive.

5.3.
Disability.  Immediately upon the Disability of Executive.  Immediately upon the
death or disability of the Executive.  As used herein, the term "Disability"
shall mean either (i) the Executive's inability, by reason of physical or mental
incapacity or impairment, to perform his duties and responsibilities under this
Agreement for a period of more than sixty (60) consecutive days, or for more
than ninety (90) days, whether or not consecutive, within the preceding 365-day
period, or (ii) the receipt by the Executive of disability benefits for
permanent and total disability under any long-term disability income policy held
by or on behalf of the Executive.

5.4.
By the Company for Cause.  Immediately upon provision of written notice to the
Executive by the Company that his employment is being terminated for Cause, as
defined below.  "Cause" for termination means:

(i) Executive's willful and intentional refusal to perform or observe any of his
material duties, responsibilities or obligations set forth in this Agreement;
provided, however, that the Company shall not be deemed to have Cause pursuant
to this clause (i) unless the Company gives the Executive written notice that
the specified conduct has occurred and making specific reference to this Section
5.4 (i) and the Executive fails to cure the conduct within thirty (30) days
after receipt of such notice;
(ii) Any willful and intentional act of the Executive involving fraud, theft,
misappropriation of funds, or embezzlement affecting the Company or its
subsidiaries;
(iii) Executive's conviction of, or a plea of guilty or nolo contendere to, an
offense which is a felony or a misdemeanor evincing moral turpitude;
Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


4

--------------------------------------------------------------------------------

[image00003.jpg]




(iv) Executive's material breach of this Agreement which is not remedied within
fifteen (15) days after receipt of a written demand to remedy from the Company;
or
(v) Gross misconduct by Executive that is of such a serious or substantial
nature that a substantial likelihood exists that such misconduct would injure
the public business reputation of the Company if the Executive were to remain
employed by the Company; or
(vi) Issuance of any prohibition by the U.S. Securities and Exchange  Commission
or "SEC" against the Executive serving as an officer or director of a public
company and the period for appeal of such prohibition has expired without the
Executive filing an appeal; or
(vii)   the Company files for Chapter 7 protection from creditors and the
bankruptcy petition is not withdrawn or dismissed within sixty days after the
filing date; or
(viii)   Executive intentionally refuses to follow a lawful, commercially
reasonable directive of the Company Board of Directors, such directive concerns
an action or matter within the purview of the Executive's customary and usual
duties and the refusal of the Executive results in the Company or any of its
subsidiaries suffering a material liability or loss (for purposes of this
Agreement, "material" shall mean an amount equal to or exceeding One Hundred
Thousand Dollars and No Cents ($100,000.00).
5.5  Termination of the Executive for Cause shall be communicated by a Notice of
Termination.  For purposes of this Agreement, a "Notice of Termination" shall
mean delivery to the Executive of written notice from duly authorized officers
of the Company stating that in the good faith determination of the Company the
Executive was guilty of conduct constituting Cause and failed to cure such
conduct within the applicable time period. For purposes of this Agreement, no
such purported termination of the Executive's employment shall be effective
without such Notice of Termination.
5.6 By Company Without Cause.  At the election of the Company after serving the
Executive with at least three (3) months notice of the Company's intent to
termination his employment Without Cause. The Company shall have the right to
pay the Executive the notice period in lieu of notice.
5.7 By Executive for Good Reason.  As used herein, the term "Good Reason" means
the occurrence of any of the following, without the prior written consent of the
Executive:
Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


5

--------------------------------------------------------------------------------

[image00003.jpg]




(i) assignment to the Executive of duties materially inconsistent with the
Executive's positions as described in Section 2.1 hereof, or any significant
diminution in the Executive's duties or responsibilities, other than in
connection with the termination of the Executive's employment for Cause,
Disability or as a result of the Executive's death or by the Executive other
than for Good Reason;
(ii) the change in the location of the Company's principal executive offices or
of the Executive's principal place of employment to a location outside the
greater Fort Lauderdale-Miami, Florida metropolitan area/more than fifty (50)
fifty miles from the current location. The Executive will have the option to
transfer to the new location, in the same or equivalent position at a reasonable
expense to the Company.
(iii) any material breach of this Agreement by the Company which is continuing;
(iv) a Change in Control, provided that a Change of Control shall only
constitute Good Reason if the Executive terminates his employment within six (6)
months following a Change of Control;
provided, however, that the Executive shall not be deemed to have Good Reason
pursuant to clauses (i) or (iii) above unless the Executive gives the Company
written notice that the specified conduct or event has occurred and the Company
fails to cure such conduct or event within thirty (30) days of the receipt of
such notice. A "Change of Control" shall be deemed to have occurred when any
person, other than Executive or his respective affiliates, associates, or
estate, becomes, after the date of grant, the beneficial owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then-outstanding securities;
6.
Effect of Termination and Severance.

6.1.
If the Employment Period is terminated by the Company for Cause, the Company
will pay to the Executive his accrued and unpaid base salary as well as all
accrued but unused vacation through the date of such termination;

6.2.
If the Employment Period is terminated by the Executive other than because of
death, Disability or for Good Reason, the Company will pay to the Executive his
accrued and unpaid base salary as well as all accrued but unused vacation
through the date of such termination;

6.3.
If the Employment Period is terminated upon the Executive's death or Disability,

Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


6

--------------------------------------------------------------------------------

[image00003.jpg]




(i)
the Company will pay to the Executive's estate or the Executive, as the case may
be, an ongoing salary from the Company's normal payroll account, equivalent to
the sum of (12) months base salary based on the annual base salary the Executive
was earning as of the date of termination; a pro-rated "merit" bonus, if earned
during the previous calendar year, if  applicable to the Executive during the
calendar year of Termination;

6.4.
If the Employment Period is terminated by the Company without Cause or if the
Executive terminates for Good Reason,

(i)
the Company shall pay the Executive sum payments equal to the greater of: (A)
the sum of twelve (12) months base salary rate Executive was earning as of the
date of termination; (B) the sum of any "merit" based bonuses earned by the
Executive during the prior calendar year of his/her Termination.  Any payments
owed by the Company to the Executive, as a result of Death, Disability, or
Termination, shall be paid from a normal payroll account on a weekly or
bi-weekly basis in accordance with the normal payroll policies of the Company. 
The amount owed by the Company to the Executive will be divided by the remaining
number of weeks in the calendar year of the Termination, and will continue until
company obligation is fully paid but at no time will be no more than twelve (12)
installments.

(ii)
the Company shall also continue in effect the Executive's health and dental
benefits (or similar health and dental benefits paid to senior executives noted
in Section 3(c)) for a period of twelve (12) months commensurate with the
Company's "approved" Health Plan & Benefits Package at the time of termination. 
If Executive, participated in family health insurance coverage at the time of
termination, that obligation would remain theirs and the Company would continue
to pay installments to keep insurance active for a twelve (12) month period and
reduce the family's monthly premium against the Executive's severance package. 
If Executive is eligible for continued health insurance benefits under the
federal law known as COBRA and Executive timely elects COBRA coverage and makes
timely payment of required premiums, the Company will reimburse Executive the
cost of such COBRA coverage, not to exceed amount being paid at the time of
termination, for twelve (12) months (commensurate with Executives' severance
package) from the termination date or the date on which the Executive obtains
health coverage from a subsequent employer.  If Executive is not eligible for
COBRA benefits, the Company will reimburse Executive the cost of similar
coverage Executive obtains for twelve (12) months from the termination date or
the date on which the Executive obtains health insurance coverage from
subsequent employer.  If contract is terminated due to death, Company would not
be required to keep any coverage in effect.

7.
Confidential Information.

Executive acknowledges that he will occupy a position of trust and confidence
with respect to the Company's affairs and business and that, in connection with
the performance of his services on behalf of the Company, Executive will be
provided access to the Company's confidential and proprietary information and
trade secrets ("Company Confidential Information") and confidential and
proprietary information of third parties ("Third Party Information").
Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


7

--------------------------------------------------------------------------------

[image00003.jpg]




7.1.
Confidential Information Defined.  The term "Company Confidential Information"
shall mean any and all confidential and/or proprietary information of the
Company.  By way of illustration but not limitation, Company Confidential
Information includes: information and materials related to proprietary computer
software, hardware, including hard drives, electronic files and websites,
research, business procedures and strategies, marketing plans and strategies,
member lists and business histories, analyses of member information, employee or
prospective employee information, financial data of the Company or its customers
or employees, and any other information that is not generally known to the
public or within the industry in which the Company competes.  Executive further
acknowledges that the Company has and in the future will receive from third
parties confidential and proprietary information ("Third Party Information"),
including but not limited to confidential and proprietary information of the
Company's customers, subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it for certain limited purposes
for a period of two (2) years thereafter.

7.2.
Executive's Obligations.

(i) Non-Disclosure.  Executive agrees that during Executive's employment with
the Company and thereafter, Executive will not use, disclose, lecture upon,
publish or transfer directly or indirectly any Company Confidential Information
or Third Party Information other than as authorized by the Company, nor will
Executive accept any employment or other professional engagement that likely
will result in the use or disclosure, even if inadvertent, of Company
Confidential Information or Third Party Information.  Executive agrees that he
will not use in any way other than in furtherance of the Company's business any
Company Confidential Information or Third Party Information.  Executive will
obtain the Company's written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to
Executive's work at the Company and/or incorporates any Confidential
Information.  Executive hereby assigns to the Company any rights Executive may
have or acquire in such Confidential Information and recognizes that all
Confidential Information shall be the sole property of the Company and its/their
assigns.
(ii) Disclosure Prevention.  Executive agrees to take all reasonable steps to
preserve the confidential and proprietary nature of Company Confidential
Information and Third Party Information and to prevent the inadvertent or
accidental disclosure of Company Confidential Information and Third Party
Information.
(iii) Removal of Materials.  Executive agrees that Executive will not remove any
Company Confidential Information or Third Party information from the Company's
premises or make copies of such materials except for use in the Company's
business.
Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


8

--------------------------------------------------------------------------------

[image00003.jpg]




(iv) Return of Materials.  Executive agrees not to retain and further agrees to
return to the Company any tangible or intangible originals or copies of any
Company Confidential Information or Third Party Information after termination of
Executive's employment, or earlier at the Company's request for any reason. 
Executive further agrees to provide the Company with access to any personal
computer equipment and/or devices that Executive has used during the term of
this Agreement, so that the Company may verify that all of its Company
Confidential Information or Third Party Information has been deleted from this
equipment.
(v) Copying.  Executive agrees that copying of Company Confidential Information
or Third Party Information shall be done only as needed in furtherance of and
for use in the Company's business.  Executive further agrees that copies of
Company Confidential Information and Third Party Information shall be treated
with the same degree of confidentiality as the original information and shall be
subject to the same restrictions herein.
(vi) Continuation of Obligations.  Executive agrees that the obligations of this
Section shall continue after termination or Executive's employment.
(vii) Computer Security.  Executive agrees that, during his employment with the
Company, he will use computer resources (both on and off of the Company's
premises) for which Executive has been granted access and then only to the
extent authorized. Executive agrees to comply with the Company's policies and
procedures concerning computer security. Executive further acknowledges that
Executive will not alter, remove or destroy any Company Confidential Information
or Third Party Information stored on any electronic storage devices, including,
but not limited to, electronic media stored on servers, local hard drives,
lap-tops, "PDAs" or any other similar devices except in accordance with the
Company's record retention and destruction policy.
(viii) Email and Internet.  Executive understands that the Company maintains an
electronic mail and Internet/World Wide Web ("Internet") system, and related
facilities, for the purpose of business communications.  Executive acknowledges
that the Company owns such a system and facilities, and that the Company retains
the right to review any and all electronic mail and Internet communications, and
to review his use of the Internet, with or without notice, at any time.
Executive further acknowledges that he has no right to privacy to any e-mail or
Internet communications, or to his use of the Internet.  Executive further
agrees to comply with the Company's procedures concerning the use of e-mail and
the Internet, including compliance with any destruction and/or retention
policies for e-mail communications.
7.3.
Known Knowledge.  Subject to the foregoing obligations, it is understood that
Executive is free at all times to use information which is generally known in
the trade or industry (except such information which becomes so because of a
breach of this Agreement by Executive) and further that Executive's general
knowledge, skill and experience shall not be deemed to be Confidential
Information.

Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


9

--------------------------------------------------------------------------------

[image00003.jpg]




8.
Assignment of Inventions.

8.1.
Definitions.  The term "Proprietary Rights" shall mean all trade secret, patent,
copyright, mask work and other intellectual property rights or "moral rights"
throughout the world. "Moral rights" refers to any rights to claim authorship of
an Invention or to object to or prevent the modification of any Invention, or to
withdraw from circulation or control the publication or distribution of any
Invention, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty, regardless of whether or not such
right is denominated or generally referred to as a "moral right."

8.2.
Assignment of Inventions.  Executive hereby assigns and agrees to assign in the
future (when any such Inventions or Proprietary Rights are first reduced to
practice or first fixed in a tangible medium, as applicable) to the Company all
his or her right, title and interest in and to any and all Inventions (and all
Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by the Executive, either alone or jointly with others,
during the period of his or her employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company, are hereinafter
referred to as "Company Inventions."

8.3.
Unassigned Inventions.  This Agreement will not be deemed to require assignment
of any invention that was (1) developed entirely on the Executive's own time
without using the Company's equipment, supplies, facilities, or Proprietary
Information and (2) is not related to the Company's actual or anticipated
business, research or development and (3) has not resulted from work performed
by Executive for the Company.  Attached as Exhibit One hereto is a complete list
of all Inventions that the Executive has conceived, developed or reduced to
practice prior to the Effective Date of this Agreement, alone or jointly with
others, that are the Executive's sole property or the property of third parties
and which are excluded from the scope of this Agreement.

8.4.
Works for Hire.  Executive acknowledges that all original works of authorship
which are made by the Executive (solely or jointly with others) within the scope
of Executive's employment and which are protectable by copyright are "works made
for hire," pursuant to United States Copyright Act (17 U.S.C., Section 101).

8.5.
Enforcement of Proprietary Rights.  Executive agrees to assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end Executive agrees to execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, Executive will execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee. 
Executive's obligation to assist the Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of his or her employment, but the Company shall
compensate Executive at a reasonable rate after Executive's termination for the
time actually spent by Executive at the Company's request on such assistance.

Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


10

--------------------------------------------------------------------------------

[image00003.jpg]




9.
Restrictive Covenants.

9.1.
Acknowledgements.  Executive acknowledges that (i) his services to the Company
will be special and unique and that he will occupy a position of trust and
confidence with respect to the business affairs of the Company; (ii) that his
engagement for the Company will allow him access to the Company's Confidential
Information; (iii) that he will have access to the customers and clients of the
Company and will be working to develop business relationships for the Company;
(iv) that the Company would not have entered into this Agreement with Executive,
or engaged Executive, but for the covenants and agreements contained in this
Section; and (v) that the agreements and covenants contained in this Section are
essential to protect the business, good will, and confidential information of
the Company.

9.2.
Non-Competition. During the Employment Period and for eighteen (18) months
thereafter, Executive shall not, directly or indirectly, in any geographic area
in which the Company operates compete with the Company in the development,
marketing, or sale of products that compete with those developed, marketed, or
sold by the Company.

9.3.
Non-Solicitation of Employees. During the Employment Period and for eighteen
(18) months thereafter, Executive shall not, directly or indirectly, on his own
behalf or on behalf of any other person or entity, solicit for employment, hire,
or engage, whether on a full-time, part-time, consulting, advising, or any other
basis, any persons who were employees or Executives of the Company during the
Employment Period.

9.4.
Non-Solicitation of Customers. During the Employment Period and for [twelve (12)
months] thereafter, Executive shall not, in competition with the Company,
directly or indirectly, on his own behalf or on behalf of any other person or
entity, solicit, accept business from, or conduct business with, (i) any
customer or client served by the Company prior to or during the Employment
Period with which Executive had contact or about which Executive received
information or knowledge during the Employment Period, or (ii) any prospective
customer or client of the Company with which Executive had contact or about
which Executive received information or knowledge during the Employment Period.

9.5  Independent Covenants. The Restrictive Covenants set forth herein are each
to be construed as a separate agreement, independent of any other provisions of
this Agreement.  Therefore, the Executive agrees that the existence of any claim
or cause of action that Executive may have against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any provision of this Section 9 against the
Executive.
Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


11

--------------------------------------------------------------------------------

[image00003.jpg]




10.
Enforcement.

10.1.
Equitable Relief Authorized.  Executive acknowledges that in the event of a
violation of the provisions of Sections 7, 8 or 9 of this Agreement, Company's
business interests will be irreparably injured, the full extent of Company's
damages will be impossible to ascertain, monetary damages will not be an
adequate remedy for Company, and Company will be entitled to enforce this
Agreement to prevent a breach or threatened breach of the Agreement by
temporary, preliminary or permanent injunction or other equitable relief without
the necessity of proving actual damage and without the necessity of posting bond
or security, which Executive expressly waives. Executive also agrees that
Company may, in addition to injunctive relief, seek monetary damages for any
breach of the provisions contained in this Agreement in addition to equitable
relief and that the granting of equitable relief shall not preclude Company from
recovering monetary damages.

10.2.
Modification.  Company and Executive represent that in entering into this
Agreement it is their intent to enter into an agreement that contains reasonable
employment and post-employment restrictions and that such restrictions be
enforceable under law.  In the event that any court or other enforcement
authority determines that any provision of this Agreement is overbroad or
unenforceable by reason of the geographic scope, scope of prohibited activities,
time frame, or any other reason, the parties authorize such court or other
enforcement authority to modify the scope of the restriction so that it is
enforceable to the greatest extent permissible.

10.3.
Severability.  If any provision of the Agreement is held to be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

10.4.
Notification of New Employer.  In the event that Executive leaves the employ of
the Company for any reason, Executive agrees to inform any subsequent employer
of his rights and obligations under this Agreement.  Executive further hereby
authorizes the Company to notify his new employer about Executive's rights and
obligations under this Agreement, including by delivering a copy of this
Agreement, and any written modifications thereto, to any subsequent employer.

Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


12

--------------------------------------------------------------------------------

[image00003.jpg]




11.
General Terms.

11.1.
No Prior Agreements.  Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive and his/her employment by the
Company and the performance of his/her duties hereunder will not violate or be a
breach of any agreement with or obligation to a former employer, client or any
other person or entity, and Executive agrees to indemnify the Company for any
costs and expenses arising out of a claim by any such third party has against
the Company based upon or arising out of any non-competition agreement or other
restrictive covenant, invention or confidentiality agreement between Executive
and such third party which was in existence as of the date of this Agreement and
which Executive is alleged to be in violation of.

11.2.
Indemnification; Insurance Against Liability.  Executive will be entitled to
such prevailing rights and entitlements to indemnification, defense of claims
and insurance against liability as are generally provided to executives of the
Company, consistent with Company bylaws, insurance policies and contracts, and
applicable law.

11.3.
Governing Law; Interpretation.  This Agreement will be governed by the
substantive laws of the State of  Florida, without regard to the principles of
conflicts of laws.  This Agreement will be construed as a whole, according to
its fair meaning, and not in favor of or against any party, regardless of which
party may have initially drafted certain provisions set forth herein.

11.4.
Choice of Law and Forum:  This Agreement shall be construed according to the
laws of the United States of America and the State of Florida, without regard to
its conflict of laws provisions.  Executive hereby expressly consent to the
personal jurisdiction of the state and federal courts for Broward County,
Florida in any lawsuit filed there against the Executive by the Company arising
from or related to this Agreement, including any claims for infringement of the
Company's Confidential Information, Inventions or Works for Hire or any update
thereto.  Executive agrees that if Executive is not a resident of the State of
Florida, USA, at the time of such action, then Executive hereby irrevocably
appoints the Secretary of the State of Florida,  as agent for the purpose of
accepting service of process in Florida and the United States. Executive waives
trial by jury in any action, proceeding, claim, or counterclaim brought by any
party in connection with any matter arising out of or in any way connected with
this Agreement, the relationship of Executive to the Company and /or any claim
of injury or damage arising in any way between and among the Company and
Executive.  Provided, however, that Executive agrees that nothing in this
Section shall prohibit the Company from initiating legal action in any court
which has personal and subject matter jurisdiction over me in the event that it
is necessary for the Company to pursue equitable relief against me for a breach
of this Agreement.

Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


13

--------------------------------------------------------------------------------

[image00003.jpg]




11.5.
Assignment.  This Agreement is personal to Executive and he may not assign it
without prior written consent of the Company.  The Company may, without
Executive's consent, assign the Agreement to any successor entity, including the
Restrictive Covenants of Section 9.

11.6.
Notices.  Any notice required or permitted hereunder will be in writing and will
be deemed to have been duly given if delivered by hand or if sent by certified
mail, postage and certification prepaid, to Executive at his residence (as noted
in the Company's records), or to the Company address, or to such other address
or addresses as either party may have furnished to the other in writing.

11.7.
Entire Agreement; Amendments.  This Agreement and any other exhibits and
attachments hereto constitutes the final and complete expression of all of the
terms of the understanding and agreement between the parties hereto with respect
to the subject matter hereof, and this Agreement replaces and supersedes any and
all prior or contemporaneous negotiations, communications, understandings,
obligations, commitments, agreements or contracts, whether written or oral,
between the parties respecting the subject matter hereof.  This Agreement may
not be modified, amended, altered or supplemented except by means of the
execution and delivery of a written instrument mutually executed by both
parties.  No action or omission by the Company shall be deemed to be a waiver of
any of its rights under this Agreement unless such waiver is set forth in
writing and identified as a waiver.  Any waiver by the Company of any rights
under this Agreement shall not be deemed to be a waiver of any other right.

11.8.
Counterparts.  This Agreement may be executed simultaneously in two (2)
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

11.9.
Survival.  The provisions of the various sections of this Agreement which by
their terms call for performance subsequent to the expiration or termination of
this Agreement or the Employment Period shall survive such expiration or
termination.

11.10.
Withholdings.  The parties agree that all payments to be made to the Executive
by the Company pursuant to this Agreement shall be subject to all applicable
withholdings.

11.11.
Headings.  The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

11.12.
No Contra Proferentum.  The parties agree that they have been represented by
counsel during the negotiation and execution of this Agreement, and, therefore,
waive the application of any law, regulation or holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.

Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


14

--------------------------------------------------------------------------------

[image00003.jpg]




11.13.
Capacity.  Each of the parties hereto warrants that they are legally competent
to execute this Agreement and accepts full responsibility therefor.

12.
Resolution of Disputes.

Except as provided, herein, and in the event of any claim, cause of action,
dispute or controversy arising under this Agreement or otherwise related to the
parties' employment relationship, the parties shall negotiate in good faith for
the purpose of resolving such dispute. In the event that the parties cannot
resolve the claim, cause of action, dispute or controversy informally within
fifteen (15) days, then such claim, cause of action, dispute or controversy
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be determined
by a mandatory arbitration in Miami, Florida before one (1) arbitrator.  The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures (Streamlined Arbitration Rules and Procedures).
Judgment on the Award may be entered in any court having jurisdiction.  This
clause shall not preclude parties from seeking provisional remedies in aid of
arbitration from a court of appropriate jurisdiction. Each party shall bear its
own costs in the arbitration and shall share equally the costs of the
arbitration itself.  Notwithstanding the foregoing, and without undermining the
agreement to arbitrate on any other claim, cause of action, dispute or
controversy, the Company shall at all times have and retain the exclusive and
unilateral right to seek immediate temporary and preliminary injunctive relief
in a court of law in the event of a violation or alleged violation by the
Executive of Sections 7, 8, or 9 of this Agreement. In the event such judicial
relief is granted, such relief shall remain binding on the parties pending the
outcome of arbitration.  THE COMPANY AND EXECUTIVE ACKNOWLEDGE THAT EACH HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL AND FINANCIAL COUNSEL CONCERNING THE RIGHTS
AND OBLIGATIONS ARISING UNDER THIS AGREEMENT, THAT EACH HAS READ AND UNDERSTANDS
THIS AGREEMENT, AND THAT EACH ENTERS INTO IT WILLINGLY.
This Agreement is duly executed as of the day and year of the last signature
below.
Capstone Companies, Inc. Stewart Wallach
By:  Sign: 


Title:  Title: 


Date:  Date: 
Capstone Companies, Inc.
350 Jim Moran Blvd. Suite 120 Deerfield Beach, FL 33442


Ph: (954)252-3440 | Fax: (954)252-3442 | Email: info@capstonecompaniesinc.com
www.capstonecompaniesinc.com


15

--------------------------------------------------------------------------------